Case:19-01282-MER Doc#:61 Filed:03/06/20     Entered:03/06/20 13:53:54 Page1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO
                           The Honorable Michael E. Romero


    In re:
                                         Case No. 19-18459 MER
    FRICTIONLESS WORLD, LLC,
                                         Chapter 11
                 Debtor.


    FRICTIONLESS WORLD, LLC,             Adversary No. 19-01282 MER

         Plaintiff.

    v.

    FRICTIONLESS, LLC, CHANGZHOU
    INTER UNIVERSAL MACHINE &
    EQUIPMENT CO., LTD., LI ZHIXIANG,
    CHANGZHOU ZHONG LIAN
    INVESTMENT CO. LTD., SERENA LI,
    AND FRANK LI,

         Defendants.

                                     ORDER

      The intersection of bankruptcy law and other legal fields is a common
occurrence. To be sure, bankruptcy filings to stop certain proceedings under
family law or property law, for example, are fairly common. While generally
bankruptcy law trumps these other fields of law pursuant to the Supremacy
Clause,1 when bankruptcy law and another creature of federal law intersect,
which law prevails? Specifically, when a bankruptcy is filed in the midst of
an arbitration proceeding, should the bankruptcy court or the arbitration
panel hear the dispute? This is the question the parties in this matter
present to the Court.

                                  BACKGROUND

     The events leading up to Frictionless World, LLC’s (“Debtor’s”)
bankruptcy filing are subject to wide-ranging dispute among the parties to

1
    U.S. Const. Art. VI, cl. 2.
Case:19-01282-MER Doc#:61 Filed:03/06/20           Entered:03/06/20 13:53:54 Page2 of 7



this adversary proceeding. Debtor contends Frictionless, LLC was created in
2013 by Changzhou Zhong Lian Investment Co. Ltd. (“ZL Investments”), Li
Zhixiang (“Li”), and the Debtor’s CEO, Daniel Banjo (“Banjo”).     They
created Frictionless, LLC, as a pass-through entity to handle revenue
transfers between Debtor and Li’s other company Changzhou Inter Universal
Machine & Equipment Co., Ltd. (“CIU” and together with ZL Investments
and Li, the “Li Defendants”). To that end, Banjo, ZL Investments, and Li
are parties to Operating Agreement for Frictionless, LLC (“Operating
Agreement”).2

       It is Debtor’s position the Li Defendants were aware of the Debtor’s
existence and specifically agreed to its involvement in the parties’ venture in
the Operating Agreement. According to the Debtor, CIU, which assembled
and shipped Debtor’s products prior to the Petition Date, acted in concert
with Li and ZL Investments to cease fulfilling purchase orders beginning in
late 2018 in an effort to terminate the Debtor’s operations and reap the
profits and market share. According to the Li Defendants, the Debtor’s
existence was a scheme hatched by Banjo as an effort to defraud the Li
Defendants, who only became aware of the Debtor in late 2018.

        Under either version of events, the discord between the Li Defendants
on the one hand and the Debtor and Banjo on the other culminated in the
initiation of an arbitration proceeding by ZL Investments against Banjo and
the Debtor pursuant to the Operating Agreement in April 2019 (the
“Arbitration”).3 Although not a party to the Operating Agreement, the
Debtor agreed to participate in the Arbitration in exchange for CIU and Li’s
participation as well.4

      The Debtor and Banjo asserted multiple counterclaims against the Li
Defendants and Frictionless LLC (together, the “Arbitration
Participants”),5 and an arbitration panel was assembled to hear the parties’
dispute, with an arbitration hearing scheduled for July 13-17, 2020.6

      The Debtor filed for voluntary relief under Chapter 11 of the United
States Code on September 30, 2019 (the “Petition Date”). Shortly

2
  Exh. 9. The Court notes Exhibit 9 was only admitted without the Exhibit B attached
thereto.

3
    Exh. D at ¶ 79.

4
    Exh. 39 at ¶ 17.

5
    Exh. 39.

6
    Exh. U.


                                            2
Case:19-01282-MER Doc#:61 Filed:03/06/20             Entered:03/06/20 13:53:54 Page3 of 7



thereafter, the Debtor initiated this adversary proceeding against the
Arbitration Participants, Serena Li, and Frank Li.7 The Debtor asserts
multiple claims for relief, including claims for fraudulent conveyance, breach
of contract, fraudulent and negligent misrepresentation, civil conspiracy, and
unjust enrichment. Moreover, the Debtor sought and obtained a Temporary
Restraining Order enjoining the Arbitration Defendants from prosecuting the
Arbitration.8

      The Arbitration Participants have moved, in various forms,9 for the
Court to compel arbitration of the Debtor’s claims asserted herein, a request
which is resisted by the Debtor10 and the Official Unsecured Creditors
Committee.11

                                         ANALYSIS

      Deciding whether this matter must be referred to arbitration,requires
many preliminary steps in the analysis. Specifically, “before referring a
dispute to an arbitrator, the court determines whether a valid arbitration
exists.”12 “Although the Supreme Court has long recognized a ‘liberal
federal policy favoring arbitration agreements,’ the question ‘whether parties
have a valid arbitration agreement at all’ is a ‘gateway matter’ that is
‘presumptively for courts to decide.’”13 Moreover, because “[a]n agreement
to arbitrate ‘is simply a matter of contract between the parties,’”14 courts will
“‘apply ordinary state-law principles governing the formation of contracts to


7
    Exh. D.

8
    ECF No. 5 (the “Temporary Restraining Order”).

9
 See ECF Nos. 19, 20, 21, 22, 23, and 31 in the Adversary Proceeding and ECF Nos. 99,
102, 103, and 141 in the Administrative Case (collectively, “Arbitration Motions”).

10
     See ECF No. 26 in the Adversary Proceeding and ECF No. 127 in the Administrative Case.

11
  See ECF Nos. 30 and 52 in the Adversary Proceeding and ECF No. 132 in the
Administrative Case.

12
     Henry Schein, Inc. v. Archer and White Sales, Inc., 139 S.Ct. 524, 530 (2019).

13
  Campbell Investments, LLC v. Dickey’s Barbecue Restaurants, Inc., 784 Fed. Appx. 627,
630-31 (10th Cir. 2019) (quoting Nat’l Am. Ins. Co. v. SCOR Reins. Co., 362 F.3d 1288,
1290 (10th Cir. 2004) (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83
(2002)) and Oxford Health Plans LLC v. Sutter, 569 U.S. 564, 570 n.2 (2013) (quoting
Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003))).

14
  Id. at 631 (quoting Walker v. BuildDirect.com Techs., Inc., 733 F.3d 1001, 1004 (10th Cir.
2013) (quoting Avedon Engineering, Inc. v. Seatex, 126 F.3d 1279, 1283 (10th Cir. 2004))).


                                               3
Case:19-01282-MER Doc#:61 Filed:03/06/20            Entered:03/06/20 13:53:54 Page4 of 7



determine whether the parties have agreed to arbitrate a given dispute.’” 15

      With respect to Colorado law on contract formation, the District Court
of Colorado has summarized as follows:

          In determining whether a contract existed between the parties,
         “evidence of the parties’ conduct, their oral statements and their
         writings, and other evidence illuminating the circumstances
         surrounding the making of an agreement are admissible to clarify
         the intent and purpose of the parties.” I.M.A., Inc. v. Rocky
         Mountain Airways, Inc., 713 P.2d 882, 888 (Colo. 1986).
         “The formation of a contract requires a bargain in which there is
         a manifestation of mutual assent to the exchange and a
         consideration.” Pierce v. St. Vrain Valley School District RE–
         1J, 981 P.2d 600, 603 (Colo. 1999). While assent may be implied
         from the totality of circumstances and the acts of the parties, it
         must appear in some form. Mumm v. Adam, 134 Colo. 493, 307
         P.2d 797, 801 (1957). [A] party may demonstrate assent to the
         terms of an offer either by promising to perform or by actually
         performing. Industrial Products International, Inc. v. Emo Trans,
         Inc., 962 P.2d 983, 988 (Colo. App. 1997).           An objective
         manifestation of assent is not rebutted by that same party’s
         uncommunicated, subjective intent. Avemco Insurance Co. v.
         Northern Colorado Air Charter, Inc., 38 P.3d 555, 559 (Colo.
         2002).16

      At the preliminary hearing on the Arbitration Motions, the Debtor
conceded it agreed to arbitrate certain claims and counterclaims involving
the Arbitration Participants.17 To be sure, the Court was presented with
ample undisputed evidence to support this, including a Submission to
Dispute Resolution submitted on behalf of the Debtor and Banjo on June 24,
2019.18 In the Submission Form, the Debtor specifically agreed to submit a
dispute described as “Breach of contract; Breach of fiduciary duty; Breach of
LLC Agreement, among others. . . .” to binding arbitration. Moreover, the
Debtor actively participated in the arbitration proceedings for nearly five


15
  Id. (quoting Walker, 733 F.3d at 1004 (quoting Hardin v. First Cash Fin. Servs., Inc., 465
F.3d 470, 475 (10th Cir. 2006))).

16
  Vernon v. Qwest Communications Intern., Inc., 857 F.Supp.2d 1135, 1149 (D. Colo.
2012).

17
     Trans., Dec. 6, 2019, 70:18-22.

18
     Exh. M (“Submission Form”).


                                             4
Case:19-01282-MER Doc#:61 Filed:03/06/20              Entered:03/06/20 13:53:54 Page5 of 7



months prior to the Petition Date,19 clearly evidencing its agreement to
arbitrate at least certain claims and counterclaims. Accordingly, the Court
finds there is an arbitration agreement between the Debtor and the
Arbitration Participants.

       The Debtor, however, emphasizes it only agreed to arbitrate the
discreet matters identified on the Submission Form which, at most, includes
only one claim asserted in the instant Adversary Proceeding. Additionally,
the Debtor maintains while it did agree to arbitrate certain matters, it did
not agree to have those matters arbitrated specifically pursuant to (and,
thus, subject to) the terms of the Operating Agreement, which includes a
provision mandating arbitration of both claims relating to the Operating
Agreement as well as questions of arbitrability.20 The Arbitration
Participants dispute this assertion, stating the Debtor agreed to arbitrate all
of its claims involving the Arbitration Participants pursuant to the terms of
the Operating Agreement. Moreover, the Arbitration Participants assert the
Debtor’s claims in this proceeding are substantially similar to the
counterclaims it previously asserted in the Arbitration such that Debtor is
merely attempting to skirt its previous agreement to arbitrate.

      As such, the Court is faced with the next step in its inquiry: did the
Debtor agree to arbitrate the specific claims asserted in this matter to
arbitration? As explained below, however, whether this Court or the
arbitration panel should determine this question of arbitrability is itself a
separate, threshold consideration.

      “Courts should not assume that the parties agreed to arbitrate
arbitrability unless there is ‘clea[r] and unmistakabl[e]’ evidence that they
did so.”21 “Because ‘arbitration is simply a matter of contract,’ ‘[j]ust as the
arbitrability of the merits of a dispute depends upon whether the parties
agreed to arbitrate that dispute, so the question “who has the primary power
to decide arbitrability” turns upon what the parties agreed about that
matter.’”22

      Setting aside temporarily the question of whether the Debtor agreed to
arbitrate specifically pursuant to the terms of the Operating Agreement (and

19
     See, e.g., Exhs. I, M, O, P, U, V, and 39.

20
     Operating Agreement at ¶ 14.6.1.

21
  First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995) (quoting AT&T
Technologies, Inc. v. Communications Workers, 475 U.S. 643, 649 (1986)).

22
  Belnap v. Iasis Healthcare, 844 F.3d 1272, 1280 (10th Cir. 2017) (quoting First Options of
Chicago, 514 U.S. at 943).


                                                  5
Case:19-01282-MER Doc#:61 Filed:03/06/20             Entered:03/06/20 13:53:54 Page6 of 7



thus to submit arbitrability questions to an arbitration panel), the evidence
presented to the Court demonstrates the Debtor consented to a fairly broad
agreement to arbitrate. As stated above, the Submission Form indicates the
Debtor agreed to arbitrate the following claims: “Breach of contract; Breach
of fiduciary duty; Breach of LLC Agreement, among others. . . .”23 At the
preliminary hearing on the Arbitration Motions the Debtor acknowledged this
language but insisted it is “a meaningless statement because it doesn’t give
you any details.”24 This Court disagrees. While no specific details are
provided, it is common sense the inclusion of “among others” in the listed
claims means the Debtor intended, or at least reserved its right, to pursue
additional claims against the Arbitration Participants in the course of the
Arbitration. Moreover, the Debtor did in fact pursue injunctive relief against
the Arbitration Participants in the Arbitration,25 which was not specifically
listed in the Submission Form.

      While a broad agreement to arbitrate may not be “clear and
unmistakable evidence” to arbitrate arbitrability, the Debtor also agreed to
arbitrate according to the “Commercial Arbitration Rules and Mediation
Procedures (AAA).”26 These rules specifically provide:

          The arbitrator shall have the power to rule on his or her own
          jurisdiction, including any objections with respect to the existence,
          scope, or validity of the arbitration agreement or to the
          arbitrability of any claim or counterclaim.27

      As noted by the Tenth Circuit Court of Appeals, “when contracting
parties incorporate the AAA rules into a broad arbitration agreement . . .
such an incorporation clearly and unmistakably evinces their intent to
arbitrate arbitrability.”28 The Tenth Circuit is not alone in such holding,
noting “all of our sister circuits to address the issue have unanimously
concluded that incorporation of the . . . AAA Rules constitutes clear and
unmistakable evidence of an agreement to arbitrate arbitrability.” 29

23
     Submission Form (emphasis added).

24
     Trans., Dec. 6, 2019, 70:14-15.

25
     Exh. I.

26
     Submission Form.

27
  Exh. J, Commercial Arbitration Rules and Mediation Procedures, American Arbitration
Association, R-7(a).

28
     Dish Network LLC v. Ray, 900 F.3d 1240, 1246 (10th Cir. 2018).

29
     Belnap, 844 F.3d at 1283 (citing Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir.

                                               6
Case:19-01282-MER Doc#:61 Filed:03/06/20             Entered:03/06/20 13:53:54 Page7 of 7



Additionally, under Colorado law the incorporation of the AAA Rules into an
arbitration agreement relegates arbitrability questions to the arbitrator.30

      Accordingly, under both Tenth Circuit and Colorado law, Debtor’s
agreement to arbitrate pursuant to the AAA Commercial Arbitration Rules
dictates the Court’s decision in this matter. Because the AAA Commercial
Arbitration Rules specifically provide questions of arbitrability are to be
determined by an arbitrator, the Court finds there is “clear and unmistakable
evidence” the parties agreed to arbitrate arbitrability. “When the parties’
contract delegates the arbitrability question to an arbitrator, a court may not
override the contract.”31 As such, it makes no difference whether the Debtor
bound itself specifically to the arbitration clause of the Operating Agreement,
this Court has no choice but to refer this matter to the panel in the
Arbitration for consideration of whether the claims asserted in this adversary
proceeding are subject to arbitration.

                                       CONCLUSION

      This ruling does not foreclose Debtor’s arguments it did not consent to
arbitration of the claims asserted in this proceeding. The Debtor can, and
this Court is sure the Debtor will, make such arguments to the arbitration
panel. It is simply not for this Court to decide. Accordingly, it is hereby

       ORDERED the Arbitration Motions are GRANTED. The Temporary
Restraining Order enjoining the Arbitration is hereby terminated. The
Arbitration Participants and the Debtor shall proceed to the Arbitration in
order to determine the arbitrability of the Debtor’s claims presented in this
adversary proceeding. The parties shall file separate status reports within
sixty (60) days of this Order regarding the status of the Arbitration and any
decision made with respect to the arbitrability of the Debtor’s claims
asserted herein.

 Dated March 6, 2020                              BY THE COURT:



                                                  _________________________
                                                  Michael E. Romero, Chief Judge
                                                  United States Bankruptcy Court

2015); Fallo v. High-Tech Inst., 559 F.3d 874, 878 (8th Cir. 2009); Awuah v. Coverall N.
Am., Inc., 554 F.3d 7, 11 (1st Cir. 2009); Contec. Corp. v. Remote Solution, Co., Ltd., 398
F.3d 205, 208 (2nd Cir. 2005)).

30
     Ahluwalia v. QFA Royalties, LLC, 226 P.3d 1093, 1099 (Colo. App. 2009).

31
     Henry Schein, 139 S.Ct. at 529.

                                              7
